Citation Nr: 1742900	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-01 040	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for service-connected left shoulder dislocation status post left arthroscopic capsulorrhaphy (referred to hereinafter as "left shoulder disability"), currently noncompensably disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to March 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Benefits Delivery at Discharge (BDD) unit of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted and initial noncompensable ratings were assigned for bilateral hearing loss, a left shoulder disability, and left shoulder surgical scars.  The Veteran appealed each of these determinations.  In April 2012, he testified before the undersigned at a hearing held in Washington, D.C.  The Board remanded this matter for additional development in October 2012.  

In a May 2016 decision, the Board denied higher initial ratings for each of the aforementioned disabilities.  Only the determination made with respect to the left shoulder disability was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR) that called for the Board's decision on the left shoulder disability to be vacated and for the issue to be remanded back to the Board for readjudication.  Further review indicates that readjudication cannot proceed at this time.  A REMAND of this matter for additional development is needed.  

REMAND

The JMPR determined that the Board's May 2016 decision did not include, as required, an adequate statement of reasons and bases for denying a higher initial rating for the Veteran's left shoulder disability. 38 U.S.C.A. § 7104(d)(1) (West 2014); Allday v. Brown, 7 Vet. App. 517 (1995). The Board did not discuss all pertinent evidence. Schafrath v. Derwinski, 1 Vet. App. 584 (1991). The Board did not have all such evidence available for consideration.  In late April 2016, the Veteran submitted to the Board additional private treatment records concerning his left shoulder disability.  His submission was not processed by the Board's mailroom until the day after the decision was issued in May 2016, however.  The JMPR directs that these private treatment records be taken into account on readjudication.
Compliance with the Court, to include the terms of a JMPR, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Accordingly, the Board must consider the aforementioned additional pertinent private treatment records.  Yet, pertinent evidence initially is reviewed by the agency of original jurisdiction (AOJ) (usually a RO).  Additional pertinent evidence that becomes available after certification to the Board must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2016).  Exceptions are when the claimant or his/her representative waives this review right or when the benefit sought is being allowed in full.  Id.  Waiver is presumed, unless otherwise conveyed by the claimant or his/her representative in writing, with respect to substantive appeals received on or after February 2, 2013.  38 U.S.C.A. § 7105(e)(1) (West 2014).

Here, the Board cannot allow the benefit sought for the Veteran's left shoulder disability in full now.  The highest initial rating possible cannot be granted now, in other words.  Further, waiver cannot be presumed since the Veteran's substantive appeal was received in November 2010.  Neither he nor his representative has submitted a waiver either.  Rather, he requested initial review by the AOJ in May 2017 even after being informed this may significantly delay Board readjudication.  The AOJ accordingly must conduct initial review of the aforementioned additional pertinent private treatment records.  Efforts first must be made to obtain any other additional pertinent evidence, such as outstanding private or VA treatment records, so that they can be initially reviewed by the AOJ as well.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Based on the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records.  Also ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records procured with the claims file.  Notify the Veteran and his representative of any lack of success in obtaining requested records.

2.  After completing the above, take into account all pertinent evidence (whether previously considered or additional) and readjudicate this matter.  Issue a rating decision if the determination is partially or wholly favorable to the Veteran.  If it is partially or wholly unfavorable to him, issue an SSOC.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to the SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2016).

